Citation Nr: 0029314	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-13 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to May 
1977. 

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1999 rating decision of the Regional Office (RO) 
that denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. Service connection is in effect for chondromalacia patella 
of the left knee, evaluated as 10 percent disabling; 
tinnitus, evaluated as 10 percent disabling; residuals of an 
injury to the right elbow, evaluated as 10 percent disabling; 
and for bilateral hearing loss, evaluated as noncompensable.  
The combined schedular evaluation is 30 percent.

2. The veteran has completed two years of college and has 
work experience as a lighting director operator.

3. His service-connected disabilities are not so severe as to 
prevent him from engaging in employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.346, 4.16 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted Department of Veterans Affairs (VA) 
form 21-8940 in May 1998.  He indicated that he had completed 
two years of college and that he had work experience as a 
lighting director operator.  He stated that he had last 
worked full time in October 1994.  

The veteran was hospitalized by the VA for unrelated 
complaints from August to September 1998.  It was indicated 
during the hospitalization that he had full range of motion 
of the right upper extremity.

The veteran was afforded an examination by the VA in October 
1998.  He reported that he had left knee pain with weight 
bearing.  He stated that the pain was bad whenever the 
weather changed and that he also felt some grinding and 
giving way.  He related that his right elbow had been 
relatively injury free, but that he had increasing pain 
because he had to use a cane so much on that side for his 
foot and knee.  An examination revealed full range of motion 
of the left knee.  The knee was stable to stress testing.  
There was no effusion.  He had pain underneath the patella as 
well as on the joint line, especially posteriorly.  He denied 
any recent catching or locking, but he did have some swelling 
sensations.  He was currently nonweight bearing on that leg 
because of the use of the cane that was required.  The 
veteran had full range of motion of the right elbow, and it 
was stable to stress testing.  He had no effusion.  There was 
good, full pronation and supination.  He did not have any 
clicking, catching or popping.  He had some pain at the 
extremes of the range of motion.  X-rays of the left knee and 
right elbow were normal.  The impression was that the veteran 
had no range of motion limitations on the knee and that there 
was no effusion.  The examiner noted that the veteran had 
some grinding and symptoms that are attributable to pain with 
degeneration of the back of the knee.  

VA outpatient treatment records dated from 199r6 to 1998 have 
been associated with the claims folder.  These reports 
primarily reflect treatment for unrelated complaints.  

The veteran has been granted service connection for 
chondromalacia patella of the left knee, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; residuals of an injury to the right elbow, 
evaluated as 10 percent disabling; and for bilateral hearing 
loss, evaluated as noncompensable.  The combined schedular 
evaluation is 30 percent.

Analysis 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that the Board is bound 
in its decisions by the regulations, the Secretary's 
instructions and the precedent opinions of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regards to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2317 (1992).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1999).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1999).  Van Hoose v. Brown, 4 Vet. App. at 
363.

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose, 4 Vet. App. at 363; see also Blackburn v. Brown, 5 
Vet. App. 375 (1993).

As noted above, service connection is in effect for four 
disabilities, with a combined schedular rating of 30 percent.  
The Court, in Fischer v. Prinicpi, 4 Vet. App. 57 (1993), 
held that in a claim for a total rating for compensation 
purposes based on individual unemployability, where the 
disability rating did not entitle the veteran to a total 
disability rating under 38 C.F.R. § 4.16(a), the rating board 
must also consider the applicability of 38 C.F.R. § 4.16(b), 
and that the decision (or non-decision) by the RO whether to 
refer a case to the Director for extra-schedular 
consideration under § 4.16(b) is an adjudicative one subject 
to review by the Board and the Court.  In this case, the 
veteran does not meet the schedular standards under 38 C.F.R. 
§ 4.16(a), and there is no competent evidence that he is 
unemployable due to his service-connected disabilities.  

In this regard, the Board notes that the extensive VA 
outpatient treatment records fail to establish that the 
veteran has received treatment for any of his service-
connected disabilities.  The Board points out that the VA 
examination in October 1998 revealed some pain in the left 
knee and the right elbow.  There is no medical evidence 
suggesting that the veteran is unable to work solely due to 
his service-connected disabilities.  Although he argues that 
he is unable to work because of his service-connected 
disabilities, as a layman, the veteran is not competent to 
make a medical conclusion as he lacks the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As set forth above, the question is whether the veteran is 
capable of performing the acts required by employment.  
Clearly, his service-connected disabilities are not shown to 
be so severe as to preclude all forms of gainful employment.  
In this regard, there is no competent medical evidence of 
record demonstrating that the veteran is unemployable solely 
due to his service-connected disabilities.  The Board finds 
that the medical evidence of record is of greater probative 
value than the statements of the veteran.  Thus, the weight 
of the evidence is against the claim for a total rating based 
on individual unemployability due to service-connected 
disability.  



ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied. 



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


